 In the Matter of HAMILTON-SCIIEU & WALSH SHOE COMPANYandUNITED SHOE WORKERS OF AMERICA, CIOCase No. 14-B-1294.-Decided February 28, 1946Mr. R. J. Riviere,of St. Louis, Mo., for the Company.Mess. Dave Wilson, H. N. Long, Leo Cassiddy,andHarry Wick-man,of St. Louis, Mo., for the CIO.Mr. Seymour Cohen,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Shoe Workers of America,CIO, herein called the CIO, alleging that a question affecting coln-inerce had arisen concerning the representation of employees ofHamilton-Scheu & Walsh Shoe Company, St. Louis, Missouri, hereincalled the Company', the National Labor Relations Board providedfor, an appropriate hearing upon due notice before Helen F.Humphrey, Trial Examiner.The hearing was held at St. Louis,Missouri, on November 7, 1945.The Company and the CIO ap-peared and participated.2All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHamilton-Scheu & Walsh Shoe Company, a Missouri corporation,is engaged in the manufacture of women's novelty shoes at its plantin St. Louis, Missouri.During the first 9 months of 1945, the Com-IThe petition and other formal papers were amended at the hearing to show thecorrect name of the Company2 Boot & Shoe Workers Union, A F. L., hereinafter called the A. F. L, although servedwith notice,refused to participate in the instant proceeding after the Regional Directordenied its request for a postponement of the hearing66 N. L.R. B., No. 8.146 HAMILTON-SCHEU & WALSH SHOECOMPANY147pany purchased raw materials valued in excess of $500,000, of whichapproximately 50 percent was shipped to it from points outsidethe State of Missouri.During the same period, the Company manu-factured products valued in excess of $1,000,000, of which approxi-mately 90 percent was shipped to points outside the State ofMissouri.The Company concedes that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Shoe Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of its employees until the CTOhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V.TIIE APPROPRIATE UNITThe CIO seeks a unit composed of all employees of the Company,excluding watchmen, office and clerical employees, and all supervisoryemployees, and also excluding all employees of the Company's SoleLeather Department.The Company would include the employees ofits Sole Leather Department in the appropriate unit 4There are seven departments within which the Company performsitsmanufacturing operations :Cutting,Fitting,Lasting,SoleLeather, Bottoming, Finishing, and Packing.Each department has3 The Field Examiner reported that the CIO submitted 195 dues records bearing thenames of 165 employees listed on the Company's pay roll of September 18, 1945; andthat the A.F. L. submitted 87 dues records bearing the names of 66 employees listedon the Company's pay roll of September 18, 1945There are approximately 330 em-ployees in the alleged appropriate unit, which excludes the Sole Leather Department.This Department employes about 16 workers*At a prehearing conference,the A.F.L. took the position that each departmentshould constitute a separate appropriate unit and that the unit soughtby the CIOwas inappropriate. 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDits ownforeman who hires the necessary employees for it.All ofthe departments, except the Sole Leather Department, are presentlyhoused on three floors of the main building, there being no partitionsseparatingthe departments.The Sole Leather Department for 6years was housed in the main building, but, in January 1945, becauseof crowded conditions, was moved to a separate building about 2milesfrom the main building.The Company has received noticeof the termination of the lease on its main building on June 1, 1946,and has made plans to move to another building wherein it willagain house all seven departments.All departments classify em-ployees as skilled, semi-skilled,minor operations, and trainees,although the period of training required to become skilled variesfrom 4 years in the Cutting Department to 3 months in the SoleLeather Department.Employees are paid mainly on a piece-ratebasis, the highest piece rates offered being paid for work in severalof the departments.There are frequent interchanges of employeesamong the departments, including the Sole Leather Department.In addition, there is a smooth flow through all departments fromraw material to finished product, thus evidencing the integratednature of the Company's operations.On May 6, 1940, a consent election was held among the Company'semployees on a plant-wide basis, in which the CIO and AFL par-ticipated.Neither union was certified as the exclusive collectivebargaining agent as a result of this election.5 Since that time, underoralagreements, the Company has recognized both the CIO and theAFL as bargaining representatives for their members only withinthe various departments.Consequently, there has been no compellinghistory of collective bargaining."Considering all the foregoing circumstances, and in the absenceof a controlling history of collective bargaining, we are of the opinionthat an all-inclusive unit embracing the Sole Leather Departmentas wellas all other departments is appropriate.Accordingly, we find that all employees of the Company, includingthe employees of the Sole Leather Department, but excluding watch-men, officeand clerical employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changesin the status of employees, or effectively recommendsuch action, constitutea unitappropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.Matter of Hamilton-Scheu cE WalshShoeCompany,Case No. 14-R-156.Matter of Elgin NationalWatchCompany,53N. L. R B. 855;Matter of CornProducts Relining Company,52 N. L. R. B. 1324. HAMILTON-SCHEU & WALSH SHOE COMPANY149V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.?DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hamilton-Scheu& Walsh Shoe Company, St. Louis, Missouri, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by United Shoe Workers of America, CIO,or by Boot & Shoe Workers Union, A. F. L., for the purposes ofcollective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.7 Inasmuch as the FieldExaminer'sreportshows thatthe A.F.L. represents aconsiderable numberof the Company's employees,we shall direct that its name beplaced on the ballot,providedthat ifthe A. F.L. wishes to withdraw from the election,it shall,within five (5) days from the date of this Decision,so notify the RegionalDirector.